Citation Nr: 1115722
Decision Date: 04/21/11	Archive Date: 06/14/11
 
DOCKET NO. 06-33 855                DATE APR 21 2011 

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington 

THE ISSUES 

1. Entitlement to service connection for peripheral vascular disease. 

2. Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

The Veteran and his spouse 

ATTORNEY FOR THE BOARD 

B. Diliberto, Associate Counsel 

INTRODUCTION 

The Veteran had active service from June 1969 to June 1974. 
This matter comes before the Board of Veterans' Appeals (BV A or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal. The Veteran appealed that decision and the case was referred to the Board for appellate review. 

The Board remanded the Veteran's claim in December 2009 for further development. The development requested in that remand has been completed, and no further action is necessary to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has testified at two separate hearings before Veterans Law Judges, first in February 2009, and again in January 2011. Transcripts from those proceedings are of record and have been associated with the claims file. 

The Board notes that different Veterans Law Judges presided at separate hearings on the claim for entitlement to service connection for a respiratory disorder. Accordingly, both Veterans Law Judges must participate in the decision on the claim. 38 U.S.C.A. § 7107(c). For this reason, the appeal is being decided by a panel of three Veterans Law Judges. 38 U.S.C.A. § 7102(a). 

- 2 - 

FINDINGS OF FACT 

1. The Veteran's peripheral vascular disease has not been shown to be causally or etiologically related to active service. 

2. The Veteran's respiratory disorder has not been shown to be causally or etiologically related to active service, including exposure to asbestos. 

CONCLUSIONS OF LAW 

1. The Veteran's peripheral vascular disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

2. The Veteran's respiratory disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The notification obligation in this case was met by way of letters from the RO to the Veteran dated August 2004, May 2006 and February 2007. See Quartuccio v. Principi; 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

- 3 - 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case. In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

With regard to the Veteran's claim of entitlement to service connection for a respiratory disorder, the Board notes that he was afforded a VA examination during the pendency of the appeal. The report from that examination, conducted in August 2010, reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered a diagnosis and opinion consistent with the remainder of the evidence of record. 
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

With regard to the Veteran's claim of entitlement to service connection for peripheral vascular disease, the Board notes that the Veteran has not been afforded a VA examination. The Board has considered whether a VA examination is necessary for proper adjudication of that claim, but has determined that the Veteran has not met the threshold for an examination. There is absolutely no evidence of peripheral vascular disease during service, the Veteran does not contend that there has been continuity of symptomatology since discharge from service, and the Veteran has not submitted any evidence otherwise linking peripheral vascular disease to some in-service event or exposure. Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal. 

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also 

- 4 - 

be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury. Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005). If the Veteran fails to demonstrate anyone element, denial of service connection will result. 

The Veteran first claimed entitlement to service connection for peripheral vascular disease and respiratory problems in July 2004, asserting that he was exposed to both asbestos and Agent Orange. A July 2005 rating decision denied entitlement to service connection for both conditions. The Veteran submitted a Notice of Disagreement (NOD) in April 2006. On the issue of entitlement to service connection for a respiratory condition the RO issued a Statement of the Case (SOC) in September 2006. The Veteran filed a Substantive Appeal (VA Form 9) on this issue in October 2006. On the issue of entitlement to service connection for peripheral vascular disease the RO issued a Statement of the Case (SOC) in March 2008. The Veteran filed a Substantive Appeal (VA Form 9) on that issue in April 2008. The Veteran's claim first came before the Board in December 2009, at which time it was remanded for further development. The development requested in that remand has been completed, and no further action is necessary to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the Veteran's claim is once again before the Board. 

The relevant evidence of record includes service treatment records, VA treatment records, a VA examination report and both written and oral statements from the Veteran. The Veteran's service treatment records are entirely negative for findings or diagnoses related to the Veteran's respiratory condition or peripheral vascular disease. 

- 5 - 

Post-service treatment records are negative for any complaints, findings or diagnoses related to either condition until April 2004, at which time VA treatment records indicate that the Veteran was afforded an Agent Orange Exam. The examiner stated that the Veteran's lungs were clear to auscultation, with no wheezes or crackles. She diagnosed the Veteran with peripheral vascular disease and several other conditions, but stated that these did not appear to be related to herbicide exposure. 

In his April 2006 Notice of Disagreement (NOD) the Veteran reiterated his claim to have been exposed to both asbestos and Agent Orange. He also submitted a May 2006 letter from a VA nurse practitioner relating his recent medical history. Therein, the nurse practitioner noted that the Veteran had been hospitalized for heart failure exacerbation in March 2006. She also indicated that the Veteran was found to have hypoxic pulmonary ventilation, restrictive ventilatory defect, sleep apnea and possibly asthma. 

VA treatment records from September 2008 indicate that the Veteran was treated for chronic obstructive pulmonary disease and recent renal failure. The treating physician noted that the Veteran was being treated with a nebulizer and oxygen. Records from April 2009 indicate that the Veteran was being treated for apnea hypoventilation syndrome. A diagnosis of Pickwickian syndrome was noted. Continued treatment throughout 2009 and 2010 was noted. 

The Board notes that the RO did attempt to obtain the Veteran's Social Security Administration Records. The RO fully documented their attempt to obtain those records in January 2009, and determined that either the records do not exist or that further attempts to obtain them would be futile. 

In February 2009 the Veteran testified before a Veterans Law Judge on several issues, including entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure. During that hearing the Veteran testified that he worked as a fireman on a Navy vessel and was exposed to asbestos. He stated that he now has a lung condition and is required to wear oxygen constantly. 

- 6 - 

Following that hearing the Veteran was afforded an August 2010 VA examination in support of his claim of entitlement to service connection for a respiratory disorder. The examiner noted that while the Veteran was diagnosed with chronic obstructive pulmonary disease in 2008, subsequent evaluation in 2009 and 2010 revealed a normal chest x-ray. The examiner noted that the Veteran did not have a cough, sputum, hemoptysis or anorexia, but that he did have constant dyspnea, worsened by assertion and requiring the constant use of intranasal oxygen. The Veteran was also using a CPAP machine. The examiner reviewed the Veteran's treatment records, noting that the Veteran had been diagnosed with Pickwickian syndrome, or apnea hypoventilation syndrome. A pulmonary function test was performed. The examiner stated that he agreed with the diagnosis of Pickwickian syndrome. He cited the normal chest x-ray and lack of wheezing. He noted that there was insufficient evidence to support a diagnosis of asbestosis. He stated that the Veteran's Pickwickian syndrome was not caused by or the result of the Veteran's active service and that there was no evidence that the Veteran in-service asbestos exposure has caused chronic disease. 

With regard to the Veteran's claimed peripheral vascular disease, the Board notes that VA treatment records from January 2010 indicate cardiac treatment. The impression was dilated cardiomyopathy of unknown etiology, now associated with an exacerbation of heart failure symptoms. There was no discussion of peripheral vascular disease. Continued treatment for cardiac issues is noted throughout 2010. 

In another hearing before a Veterans Law Judge in January 2011, the Veteran stated he served off the coast of Vietnam but never got off the ship. He felt that he was exposed to Agent Orange from planes which landed on his vessel. He also reported wheezing shortly after getting out of service. He reiterated his current pulmonary symptomatology and stated that he was first diagnosed with vascular disease in 2005. 

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of the claimed conditions and a 

- 7 - 

nexus or relationship between those conditions and service. The Veteran has presented no evidence of any link between his respiratory disorder or peripheral vascular disease and any incident of service beyond his own unsupported statements. The Board notes that a veteran is competent to give evidence about symptoms he has experienced. See Layno v. Brown, 6 Vet. App. 465 (1994). However, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court stated that continued complaints after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence. While the Veteran is competent to provide testimony regarding breathing problems, the diagnosis of a specific respiratory disorder is not an issue that can be addressed by lay observation. 

The Veteran has clearly expressed his belief that his current respiratory disorder and peripheral vascular disease are related to service and the Board does not doubt his sincerity. However, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the medical nature and etiology of his claimed conditions. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's conditions and his military service. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). In sum, his lay report is outweighed by the other evidence of record, including the August 2010 VA examination report, which indicates that the Veteran's respiratory disorder is not related to service or to asbestos exposure in service. Further, there has been no medical evidence of any relationship between any possible exposure to Agent Orange and the development of the claimed disabilities. 

With regard to the Veteran's claimed peripheral vascular disease, the Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on that issue. An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the 

- 8 - 

established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3. 159(c)(4). In the instant case, examination pertaining to the Veteran's peripheral vascular disease is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to his current condition. 

In the absence of any evidence relating his peripheral vascular disease to events in service or evidence showing that the Veteran has peripheral vascular disease dating back to his period of service, the claim for service connection must be denied. Moreover, it is significant to note that the evidence of record does not indicate treatment for peripheral vascular disease for many years after service. The Board notes that the lapse in time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, in the absence of demonstration of continuity of symptomatology, or a nexus medical opinion, the Board finds the initial post service manifestation of peripheral vascular disease, years after the Veteran's discharge from active service, too remote from service to be reasonable related thereto. 

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's claimed conditions began during active service or are causally related to any incident of active service. As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, the Board finds that service connection is not warranted. 

- 9 - 

ORDER 

Entitlement to service connection for peripheral vascular disease is denied. 

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied. 
 
 
JAMES L. MARCH
Veterans Law Judge Board of Veterans' Appeals 

RONALD W. SCHOLZ
Veterans Law Judge Board of Veterans' Appeals 

V. L. JORDAN
Veterans Law Judge Board of Veterans' Appeals 

- 10 


 

